Citation Nr: 1039842	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-09 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left great toe and 
foot disorder.

2.  Entitlement to service connection for a right great toe and 
foot disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to 
December 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for the Veteran's left and right 
foot conditions and his claimed psychiatric disorders.  
Jurisdiction was later transferred to the RO in Baltimore, 
Maryland.

The Veteran testified at a Central Office Board hearing before 
the undersigned Acting Veterans Law Judge in August 2010 in 
Washington, DC; a transcript of that hearing is associated with 
the claims file.

The Board has re-characterized the Veteran's claim for a 
psychiatric disorder in order to comport with the United States 
Court of Appeals for Veteran's Claims (Court) decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim for 
service connection for PTSD was to be construed as a claim for 
any psychiatric disorder.

The issues of service connection for a right great toe and foot 
condition and for an acquired psychiatric disorder, to include 
PTSD and depression, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran underwent a left foot bunionectomy with a hallux 
abducto valgus deformity in April 1989, during his period of 
service; he is currently shown to be diagnosed with arthritis, 
hallux abducto valgus and status post first metatarsal and first 
digit surgery of his left foot.

2.  The Veteran's competent and credible lay testimony 
demonstrates that his symptomatology associated with his left 
foot disability, to include as manifested by residuals of a left 
bunionectomy, has been ongoing since his left foot surgery in 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for establishing service connection for a left foot disability, 
to include as manifested by residuals of a left bunionectomy have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issue of 
service connection for left foot disability, to include as 
manifested by residuals of a left bunionectomy, no further 
discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The evidence of record demonstrates that the Veteran was 
diagnosed with left foot hallux abducto valgus with a bunion 
deformity in April 1989.  At that time, he underwent an Austin 
osteotomy with modified McBride bunionectomy of the first 
metatarsal of his left foot.  The Veteran's hearing testimony in 
August 2010 indicates that he was in a cast on his left foot 
following that surgery for approximately nine months, from March 
to December 1989.  He stated that he received orthotics from VA 
which had helped in the past, but that he generally self-treats 
his symptoms, which include pain that prevents him from being 
able to bend his left toes.  The Veteran indicated that he has 
had constant symptoms in his left foot since his surgery in 
service.

The Veteran's post-service VA records indicate that he first 
sought treatment with VA for a painful first metatarsal joint of 
his left foot in October 2003.  He stated that he had a prior 
surgical correction, and that his symptoms were becoming worse.  
His left foot was shown to have pain and crepitus on range of 
motion and there was an inability to manually dorsiflex or 
plantar flex the first metacarpophalangeal joint of his left 
foot.  The Veteran was diagnosed with arthritis at that time.  

The Veteran also had x-rays of his bilateral feet taken in 
October 2003, which revealed bilateral pes planus and a hallux 
valgus deformity that was slightly worse on the right.  The 
Veteran was diagnosed with bilateral pes planus, with right 
greater than left hallux valgus deformity, and status post left 
metatarsal and first digit surgery.

In December 2004, the Veteran underwent a complete physical, 
during which he reported a prior left foot bunionectomy.  
Physical examination disclosed a well-healed left bunion scar.  
He was diagnosed with a status post left bunion surgery and was 
referred to VA podiatry.  In February 2005, the Veteran was seen 
for treatment by VA podiatry for bilateral foot pain, where he 
reported that orthotics had helped somewhat in the past.  He 
reported left bunion symptoms since 1988, and the VA podiatrist 
noted decreased dorsiflexion of the first metacarpophalangeal 
joint of his left foot, as well as pain on extension.  The 
Veteran was diagnosed with hallux abducto valgus at that time.  

Based on the foregoing evidence, the Board finds that service 
connection for the Veteran's left foot disability, to include as 
manifested by residuals of a left bunionectomy, is warranted on 
this record.  Specifically, the evidence demonstrates that the 
Veteran had a left foot bunionectomy in service with a diagnosed 
hallux abducto valgus deformity.  The Veteran's December 2004 
physical demonstrated a hallux abducto valgus deformity at that 
time, as well as decreased dorsiflexion and pain on motion.  
Moreover, the Board notes that the Veteran complained of pain and 
decreased range of motion in October 2003, at which time he was 
noted as having arthritis and a history of a left foot surgery.  
X-rays confirmed the Veteran's diagnosis of status post left 
first metatarsal and first digit surgery.  

The Veteran's testimony further indicated that he has suffered 
the same symptomatology that he complained of in October 2003 
since his surgery in service, and that he has self-treated those 
symptoms.  The Veteran was also shown to have orthotic treatment 
by VA during the appeal period, which had some relief of his 
symptoms.  The Board finds that this lay testimony is competent 
and credible as to the onset of symptomatology, as well as to the 
continuity of symptomatology since service.  

Accordingly, resolving doubt in favor of the Veteran, the Board 
finds that service connection for a left foot disability, to 
include residuals of a left bunionectomy, is warranted on the 
evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303; 
see also 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left foot disability, to include as 
manifested by residuals of a left bunionectomy, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




REMAND

The Board notes that during his Central Office hearing in August 
2010, the Veteran submitted a service treatment record indicating 
that he had a left bunion surgery in April 1989.  The Veteran 
testified at that time that he was supposed to undergo a right 
foot bunion surgery shortly after his left bunion surgery, but 
that due to complications and his short period of time before 
discharge, such surgery was not done.  He indicated, however, 
that treatment records pertaining to such right foot surgery were 
created by the same Army hospital that did his left foot surgery.  
Attempts to obtain all treatment records from that Army hospital 
have not been made, and on remand, such records should be 
obtained and associated with the claims file, if possible.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Moreover, the Veteran testified in his hearing that he had 
complaints of right foot pain during service.  A PIES request 
September 2002 indicates that his service treatment records were 
mailed.  However, such records are not presently associated with 
the claims file and no formal finding of unavailability has been 
made.  Accordingly, the Board notes that such records appear to 
be in the constructive possession of VA, and thus, VA has a duty 
to assist in this case to attempt to obtain those records.  See 
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, as to the Veteran's claim for an acquired psychiatric 
disorder, to include PTSD and depression, the Board notes that 
the Veteran has been diagnosed with a depressive disorder, not 
otherwise specified, and an adjustment disorder, as well as 
substance abuse and a substance-induced mood disorder.  At least 
three PTSD screens during the appeal period were negative, and 
specifically the latest PTSD screen, in February 2007, indicated 
that he does not have PTSD.  That notwithstanding, the Veteran 
testified in his Central Office hearing that he believed that he 
had PTSD as a result of a pattern of verbal abuse in service from 
his superior officers following his left foot surgery in April 
1989.  

The Board notes that the Veteran's service personnel record 
indicates decreased work performance appraisals in April 1989, 
particularly with sleeping at his desk.  The Veteran testified 
that such sleeping at his desk was the result of being on 
medications for his left foot at that time.  The Veteran also 
indicated that he was given extra duty by his superiors and 
eventually turned to substance abuse as a way to cope with that 
verbal abuse of his superior officers.  The Veteran was found to 
be using illegal substances and ultimately his actions culminated 
in the Veteran's dishonorable discharge from the military.  His 
separation classification was subsequently changed to a general 
discharge under honorable conditions, but the reason for his 
discharge-misconduct-remained the same.

The Board also notes that the VA psychiatric treatment records 
during the appeal period indicated reports of neglect by the 
Veteran's father, as well as verbal, emotional and physical abuse 
by his stepfather.  Prior to his hearing, the Veteran did not 
report any "verbal abuse" by his superior officers in service.  
However, in February 2007, the Veteran did indicate that a 
"higher up" once hit him, though his report of a physical 
injury by a "higher up" was not specifically noted at that time 
of being by a military officer, or that such striking was during 
the Veteran's military service.  The VA doctor also indicated 
there was no military sexual trauma reported.  

The Veteran additionally testified that he became depressed 
following his left foot surgery in service, and that he has been 
depressed and had psychiatric symptomatology since that time.  
Based on the foregoing evidence, the Board finds that an 
examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how 
to substantiate his claims of service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression, and 
his right great toe and foot condition.  Such 
notice should be compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as well as the notice 
requirements specific for claims for PTSD 
based on in-service personal assault as 
outlined in 38 C.F.R. § 3.304(f) (2009).

2.  Attempt to locate the Veteran's service 
treatment records and associate them with the 
claims file.  If the Veteran's service 
treatment records cannot be found and such 
further attempts to obtain those documents 
would be futile, such should be noted in the 
claims folder via a formal finding of 
unavailability, and the Veteran should be 
notified of search negative search.

3.  Attempt to obtain the Veteran's 
hospitalization and treatment records from 
the Fort Lewis service hospital and associate 
them with the Veteran's claims file, to 
include any records before or after the 
Veteran's left foot surgery in April 1989.  
Any negative search should be noted in the 
record and communicated to the Veteran.  

4.  Obtain any relevant VA treatment records 
from the Washington VA Medical Center, or any 
other VA medical facility that the Veteran 
may have been treated, at since January 2008 
and associate those records with the claims 
folder.

5.  Following the completion of the above to 
the extent possible, schedule the Veteran for 
a VA psychiatric examination to determine 
whether he suffers from PTSD, or other 
psychiatric disorder, as a result of military 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should determine whether the Veteran meets 
the diagnostic criteria for PTSD, and if so 
whether it is more likely, less likely, or at 
least as likely as not (50 percent or greater 
probability) that such PTSD is related to his 
military service, to include his claimed 
"pattern of verbal abuse" by superior 
officers following his surgery in April 1989.  
The VA examiner should specifically discuss 
the Veteran's decline in performance 
beginning shortly after his surgery, his 
sleeping on duty due to medications and 
subsequent substance abuse.  The VA examiner 
should also discuss the Veteran's stated 
history of abuse prior to service by his 
stepfather and other instances of claimed 
supervisor abuse.

The examiner should also note whether the 
Veteran is diagnosed with any psychiatric 
disorder other than PTSD, to include a 
depressive disorder or adjustment disorder.  
The examiner should then opine whether such 
psychiatric disorder more likely, less 
likely, or at least as likely as not (50 
percent or greater probability) arose as a 
result of military service, to include as a 
result of the Veteran's left foot surgery in 
service, or following service as a result of 
his service-connected left foot disability.

A rationale for all opinions expressed should 
be provided.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative. 

6.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression, and 
right great toe and foot condition.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


